Citation Nr: 1539496	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  07-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for mitral valve prolapse.
 
4.  Entitlement to service connection for tension headaches, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active duty for training from July 1991 to December 1991, active duty from March 2003 to October 2003 and February 2005 to March 2006, and additional periods of reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the RO in St. Louis, Missouri.  The Veteran's claims file was subsequently transferred to the VA RO in Montgomery, Alabama.

A personal hearing was held in April 2010 before the undersigned, and a transcript of this hearing is of record.

In November 2010, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a February 2012 rating decision, the AOJ granted service connection for a thoracolumbar spine disability, and for residuals of myomectomy.  

In May 2014, the Board remanded this appeal to the AOJ for additional development.  The case was subsequently returned to the Board.

The Board acknowledges that the issues of entitlement to higher initial ratings for a service-connected back disability and residuals of myomectomy have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board sincerely regrets additional delay in this case.  However, some of the development ordered by the Board in the November 2010 and May 2014 remands has not been completed.  A Board remand confers upon the appellant the right to compliance with the directives therein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Specifically, it appears that the AOJ has not made exhaustive efforts to obtain all of the Veteran's available service treatment records dated both prior to and after the March 2003 to October 2003 period of active service, as directed in both prior Board remands.  Governing regulation requires that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records.  38 C.F.R. § 3.159(c)(2) (2015).

Although the AOJ has obtained additional service personnel records since the most recent Board remand, and a few duplicative service treatment records, it appears that exhaustive attempts to obtain any outstanding service treatment records have not been made, and there is no memorandum of record from the AOJ indicating that there are no additional available service treatment records.   

The Veteran had multiple periods of service, including a period of active duty for training (ACDUTRA) from July 1991 to December 1991, followed by several unverified periods of reserve service in the U.S. Army reserve during the years from 1992 to 2003, active military service from March 2003 to October 2003, active military service from February 2005 to March 2006, and additional subsequent reserve service ending in late January 2011.  Most of the service treatment records that are of record date from her period of active service in 2003.  Thus it appears that several service treatment records are missing, and this case must be remanded once again to obtain all outstanding service treatment records.  38 C.F.R. § 3.159(c)(2); Stegall, supra.  The search should be conducted under the Veteran's current name and under her birth name.

Service connection is granted if it is shown that the claimed disorder is the result of an injury sustained or a disease contracted in the line of duty during active military service or, if a pre-existing condition, for aggravation of the condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  Under the law, active military service includes (1) active duty (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015). 

This case was previously remanded in part for a VA medical opinion as to whether the Veteran's current tension headaches are proximately due to, or chronically aggravated by, her service-connected lumbar spine disorder, to include medication prescribed to treat that condition.  Although a July 2014 VA medical opinion was obtained, it is inadequate, as the examiner did not provide an opinion as to the claimed aggravation of headaches by the service-connected spine disorder, or the pain medications used to treat it.  Thus, an addendum medical opinion is required as to this issue.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as necessary).

The Board notes that treatment records reveal current diagnoses of the claimed conditions, and that hypertension, mitral valve prolapse, and headaches were all noted in a February 1999 history and physical by her private physician, D.H.J., MD.  The Veteran has made conflicting statements regarding the date of onset of these conditions.  In her initial June 2005 claim, she said they began during service in 2003.  During her Board hearing, she stated that these disorders did not have their onset in service, but were permanently aggravated during her 2003 period of service.  And in June 2014, she contended that all of these conditions were incurred during her "active duty training periods as dated in my enclosed DD-214s."

The Board notes that at the beginning of her first period of active duty service, in a March 2003 deployment assessment, the Veteran gave a history of hypertension since 1998 and non-insulin-dependent diabetes mellitus for two years.  Mitral valve prolapse was also noted.  She was found to be non-deployable.

In an April 2003 consult for a Medical Evaluation Board, the Veteran reported a history of type II diabetes mellitus diagnosed in 2000, hypertension diagnosed in 1998, and a history of mitral valve prolapse.  The examiner diagnosed well-controlled diabetes mellitus, well-controlled hypertension, and stable asymptomatic mitral valve prolapse.  A May 2003 Report of Medical Evaluation Board Proceedings notes pre-existing type II diabetes mellitus, hypertension, and mitral valve prolapse.  A March 2006 examination report from Martin Army Community Hospital, at Fort Benning, at the end of her second period of active duty, reflects diagnoses of hypertension and diabetes mellitus.  

On remand, the RO should attempt to obtain any relevant military, private, or VA medical records of treatment for the claimed conditions dated since October 2003, that are not already on file, including any ongoing medical treatment for this condition.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the any appropriate records repository and any other appropriate source to obtain the Veteran's service treatment records for all periods of service.  The search should be conducted under both the Veteran's current last name and under her birth name.

All attempts to locate these records must be documented in the claims file and must continue until it is determined they do not exist or further efforts to obtain them would be futile.  If no additional service treatment records are available, the AOJ should create a memorandum to indicate this fact, and associate it with the claims file, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015). 

2.  Following completion of the above, forward the claims file to the July 2014 VA examiner or, if this examiner is no longer available, to another appropriate examiner for an addendum opinion.  If the examiner determines that an additional physical examination of the Veteran is necessary, one should be arranged.  The electronic claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished. Following a review of the record, and examination of the Veteran if deemed necessary, the examiner should address the following:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current tension headaches are etiologically related (incurred in, caused or aggravated by) her periods of active service (March to October 2003, and February 2005 to March 2006)?  In offering this opinion, the examiner must address the Veteran's assertion of experiencing headaches since 1995 when she was diagnosed with hypertension.

b.  If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the Veteran's tension headaches are proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by her service-connected disabilities (currently a thoracolumbar spine disability, and residuals of myomectomy), to include any medication prescribed for these conditions?  (The Veteran has contended that her medications used to treat back pain cause headaches.)

c. If additional service treatment records are obtained after this remand, the examiner should provide an addendum medical opinion regarding the following questions:

i.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's preexisting hypertension, diabetes mellitus and/or mitral valve prolapse underwent an increase in severity during any period of active service?  In offering this opinion, the examiner is instructed that a temporary flare-up is not sufficient to establish an increase in severity.

ii.  If (i) is answered in the affirmative, is there clear and unmistakable evidence that any such increase in severity is not due to active service or is due to the natural progress of the condition?  In offering such an opinion, the examiner must specifically address the evidence on which the opinion is based.

d. A complete rationale must be offered for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so, and identify any additional evidence, if any, that would allow an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. MARTZ AMES 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



